Title: From Thomas Jefferson to Alexander S. Glass, 10 September 1793
From: Jefferson, Thomas
To: Glass, Alexander S.



Sir
Philadelphia. Sep. 10. 1793.

I have duly received your memorial praying that your sloop Betsey, a prize to the Citoyen Genet, might be delivered to you, by the Executive. As this is done by the interposition of a military force only, I have inclosed the memorial and documents to the Secretary at war, with whom it will rest to consider whether it can be done, and to give you an answer. I am with regard Sir Your most obedt. servt

Th: Jefferson

